         Case 2:17-cv-03939 Document 39 Filed 10/17/18 Page 1 of 9 PageID #: 486



                           IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                   CHARLESTON DIVISION

     IN RE: ETHICON INC.,                                                   MDL NO. 2327
     PELVIC SUPPORT SYSTEMS PRODUCTS
     LIABILITY LITIGATION

     THIS DOCUMENT RELATES TO:
     VERONICA MESSERSMITH
     Case No. 2:17-cv-03939

                       PLAINTIFF VERONICA MESSERSMITH’S RESPONSE
                        IN OPPOSITION TO DEFENDANT ETHICON, INC.’S
                         MOTION FOR PARTIAL SUMMARY JUDGMENT

            COMES NOW Plaintiff Veronica Messersmith, through the undersigned counsel, and for

     her Response in Opposition to Defendant Ethicon, Inc.’s (“Ethicon”) Motion for Partial Summary

     Judgment, states as follows:

            Plaintiff Veronica Messersmith alleges in her Short Form Complaint (attached hereto as

     Exhibit 1), that Plaintiff was implanted with an Ethicon and Johnson & Johnson Prolene (TVT)

     Urethral Support System in Redlands, California on January 10, 2003, and has suffered injuries as

     a result. Plaintiff agrees with Defendant that the substantive law of California applies to Plaintiff’s

     claims and Defendant’s Motion for Summary Judgment.

            Plaintiff asserts claims for Counts I, II, III, IV, V, VI, VII, VIII, IX, X, XI, XII, XIII, XIV,

     XV, XVII, and XVIII in her Short Form Complaint. See, Exhibit 1. Defendant Ethicon has moved

     for Summary Judgment on Counts II, III, IV, V, XI, XII, XIII, and XV alleged in Plaintiff’s Short

     Form Complaint.

                                                ARGUMENT

I.          Summary Judgment Standard
      Case 2:17-cv-03939 Document 39 Filed 10/17/18 Page 2 of 9 PageID #: 487



         To obtain summary judgment, the moving party must show that there is no genuine issue

as to any material fact and that the moving party is entitled to judgment as a matter of law. See

Fed. R. Civ. P. 56(a). To satisfy this initial burden, the movant must inform the court of the basis

for the motion and identify the portions of the record that show the absence of a genuine issue of

material fact. See Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). In Celotex, the Supreme

Court plainly stated:

         [A] party seeking summary judgment always bears the initial responsibility of
         informing the district court of the basis for its motion, and identifying those portions
         of the pleadings, depositions, answers to interrogatories, and admissions on file,
         together with the affidavits, if any, which it believes demonstrate the absence of a
         genuine issue of material fact.

Id. The non-movant is entitled to have the credibility of his evidence as forecast assumed, his

version of all that is in dispute accepted, [and] all internal conflicts in it resolved favorably to him.

See Reese v. Alea London, Ltd., No. 08-1535, No. 08-1536, 2009 WL 1426904, at *2 (4th Cir. May

22, 2009) citing Charbonnages de France v. Smith, 597 F.2d 406, 414 (4th Cir. 1979).

         Summary judgment is to be granted cautiously in order to preserve substantive rights and

must be “used sparingly since its prophylactic function, when exercised, cuts off a party’s right to

present his case to the jury”. Exxon Corp. v. National Foodline Corp., 579 F.2d 1244, 1246 (Cust.

& Pat. App. 1978); Egelston v. State University College at Geneso, 535 F.2d 752, 754 (2nd Cir.

1976).

II.      Statement of Undisputed Facts
         Plaintiff does not dispute Defendant Ethicon’s statement of undisputed facts as alleged in

its memorandum of law in support of this Motion. See Memorandum in Support of Defendant

Ethicon’s Motion for Partial Summary Judgement, Doc. No. 38, at 1-2. Furthermore, Plaintiff will

show the following undisputed facts:



                                                    2
       Case 2:17-cv-03939 Document 39 Filed 10/17/18 Page 3 of 9 PageID #: 488



         1.      Plaintiff’s retained expert, Dr. Bruce Rosenzweig, stated in his Rule 26 Case-

Specific Expert Report, that:

         Ms. Messersmith’s implanting physician, Dr. Apodaca, did not know about many of
         these risks prior to implanting her with both devices. Ethicon… had knowledge of
         these risks and therefore, they should have included them in the IFU/DFU so that Dr.
         Apodaca could perform an appropriate risk-benefit analysis. As a result, to a reasonable
         degree of medical certainty, it is my opinion Ms. Messersmith was damaged by the
         injuries she suffered that were not disclosed to her implanting physician by Ethicon….
See Rule 26 Case Specific Expert Report of Bruce Rosenzweig, M.D., at 16, attached hereto as

Exhibit 2.

         2.     At her deposition, Plaintiff testified that she would have not consented to have the

Ethicon Prolene device being implanted in her if she knew she would be experiencing symptoms

today to the extent she is currently. See Deposition Transcript of Veronica Messersmith, at 155:7-

11, attached hereto as Exhibit 4.

         3.     At her deposition, Plaintiff testified that she would have not consented to have the

Ethicon Prolene device being implanted in her if she were told that the device needed to be

removed in the future, as she understood the device was meant to be permanent. See id. at 156:24-

157:3.

III.     Plaintiff’s failure to warn claim (Count III) does not fail as a matter of law as
         Plaintiff has presented a disputed issue of material fact as it relates to causation.
         While Ethicon clearly has the initial burden to point to the portions of the record that show

a lack of genuine issue of material fact, Ethicon merely makes the conclusory statement that

Plaintiff “cannot prove causation.” See, Doc. No. 38, at 4. Ethicon proffers no evidence that

Plaintiff’s implanting surgeon, Dr. Lorenzo Apodaca, was otherwise informed of the risks of the

Ethicon Prolene. See id. at 3-4. Rather, Defendant makes a blanket statement that since Dr.

Apodaca was not deposed, Plaintiff cannot meet her burden of proof as to this claim. See id. at 3.

                                                   3
    Case 2:17-cv-03939 Document 39 Filed 10/17/18 Page 4 of 9 PageID #: 489



Dr. Apodaca can certainly testify in court as to what he knew at the time of the implant procedure,

and what decisions he would have altered with having additional information or warnings.

Defendant does not mention the severity of risk or permanency of any named complication. See

id. Defendant does not even address the need for future, painful, and difficult surgeries to remove

the mesh. See id. Ethicon has failed to carry its initial summary judgment burden of showing a

lack of genuine issue of material fact as to whether its failure to warn was the cause of Plaintiff’s

injuries. Ethicon has not shown with such clarity that it is entitled to summary judgment based on

the causation issue.

        This Court has already issued several orders regarding this issue in cases substantially

similar to this case. In a similar matter, this Court stated that “[a]lthough Bard undisputedly

warned of some potential adverse reactions in its IFU, I FIND that there is a genuine issue of

material fact as to whether the warnings were adequate.” Cisson, et al. v. C.R. Bard, Inc., 2:11-

cv-00195, Doc. No. 272, *11 (S.D. W.Va. June 4, 2013). Furthermore, this Court found “that

there is a genuine issue of material fact as to whether the allegedly inadequate warning proximately

caused the injury to Ms. Cisson.” Id. at *12. The circumstances in Cisson are similar to the facts

in this case.

        California recognizes failure to warn products liability claims under both strict liability and

negligence theories. See Kase v. Metalclad Insulation Corp., 6 Cal.App.5th 623 (Cal. App. 2016).

“The manufacturer’s duty, per strict liability instructions, is to warn of potential risks and side

effects” while the “duty, per negligence instructions, to warn of facts which make the product

likely to be dangerous for its intended use.” Valentine v. Baxter Healthcare Corp., 68 Cal.App.4th

1467, 1484 (Cal. App. 1999). A “potential” risk is one “existing in possibility” or “capable of

development into actuality,” while a product “likely” to be dangerous will “in all probability” or



                                                  4
    Case 2:17-cv-03939 Document 39 Filed 10/17/18 Page 5 of 9 PageID #: 490



“probably” be dangerous.” Id. Furthermore, “[w]hether a warning is adequate is usually a question

of fact.” Mariscal v. Graco, Inc., 52 F.Supp.3d 973, 988 (N.D.Cal. June 26, 2014) (citation

omitted). Thus, this question of fact remains for the jury, even though Defendant refused

Plaintiff’s request to conduct Dr. Apodaca’s deposition.

       Under California law, a product may be defective because of the absence of an adequate
       warning of the dangers inherent in its use. Even though the product is flawlessly
       designed and manufactured, it may be found defective within the general strict liability
       rule and its manufacturer or supplier held strictly liable because of the failure to provide
       an adequate warning… Whether a warning is adequate depends on several factors, among
       them “the normal expectations of the consumer as to how a product will perform, degrees
       of simplicity or complication in its operation or use, the nature and magnitude of the
       danger to which the user is exposed, the likelihood of injury, and the feasibility and
       beneficial effect of including a warning.

Id. (citations omitted).

       Ethicon has not satisfied its burden by producing evidence so strong that it would

necessarily persuade the trier of fact that had Dr. Apodaca read and heeded an adequate warning

Plaintiff would have not proceeded with the implantation procedure.

       Plaintiff has offered support of her failure to warn claims that defeats Ethicon’s Motion for

Partial Summary Judgement. Plaintiff’s retained expert, Dr. Rosenzweig stated in his general Rule

26 report (attached hereto as Exhibit 3) a lengthy list of ways in which Ethicon failed to warn

regarding certain defects contained in their products. See, Exhibit 3, p. 3, 25-26, 29, 34, 49, 59-61,

65-92. In his case specific report, he specifically referenced information that Dr. Apodaca should

have been informed about prior to implanting the Prolene in Plaintiff, as to adequately convey

those risks to her. See Exhibit 2, p. 16. Defendant’s attempts to summarily dismiss this expert

testimony in a Motion for Summary Judgment are not appropriate. At her deposition, Plaintiff

testified that she would have not consented to have the Ethicon Prolene device being implanted in

her if she knew she would be experiencing symptoms today to the extent she is currently. See



                                                  5
      Case 2:17-cv-03939 Document 39 Filed 10/17/18 Page 6 of 9 PageID #: 491



Deposition Transcript of Veronica Messersmith, at 155:7-11, attached hereto as Exhibit 4.

Moreover, Plaintiff testified that she would have not consented to have the Ethicon Prolene device

being implanted in her if she were told that the device needed to be removed in the future, as she

understood the device was meant to be permanent. See id. at 156:24-157:3. These statements

combined with Dr. Rosenzweig’s opinions defeat Ethicon’s request for summary judgment as to

Count III. As such, summary judgment should be denied as to this claim. Accordingly, there are

genuine issues of material fact as to whether the warnings were adequate and whether the

inadequate warnings proximately caused Plaintiff’s injuries.

IV.     Strict Liability – Defective Product Claim (Count IV) and Design Defect Claim
        (Count V).
        A.      Defective Product Claim (Count IV)
        Plaintiff   opposes   dismissal   for   her   Defective   Product    Claim    (Count    IV).

“Strict liability has been imposed for three types of product defects: manufacturing defects,

design defects, and “‘warning defects.’” O’Neil v. Crane Co., 266 P.3d 987, 994 (Cal. 2012)

(citation omitted). “The third category describes “products that are dangerous because they lack

adequate warnings or instructions.” Id. (citation omitted). “Generally speaking, manufacturers

have a duty to warn consumers about the hazards inherent in their products.” Id. at 997 (citation

omitted). “The requirement's purpose is to inform consumers about a product's hazards and faults

of which they are unaware, so that they can refrain from using the product altogether or evade the

danger by careful use.” Id. (citation omitted). “Typically, under California law, we hold

manufacturers strictly liable for injuries caused by their failure to warn of dangers that were known

to the scientific community at the time they manufactured and distributed their product.” Id.

(citations omitted).




                                                 6
     Case 2:17-cv-03939 Document 39 Filed 10/17/18 Page 7 of 9 PageID #: 492



          Although Plaintiff does not oppose granting summary judgement as to her manufacturing

defect and design defect claims, as further addressed below, this claim encompasses Plaintiff’s

failure to warn claim that should survive summary judgment. Plaintiff incorporates and adopts her

arguments and facts in Section III above as if fully set forth herein. Accordingly, Defendant’s

request for summary judgment as to Plaintiff’s Defective Product Claim (Count IV), should be

denied.

          B.     Design Defect Claim (Count V)

          Based on the evidence adduced in this case and California law, Plaintiff does not oppose

the granting of summary judgment in favor of Defendant Ethicon on Count V.

V.        Manufacturing Defect Claim (Count II)

          Plaintiff does not intend to pursue a separate claim for “manufacturing defect,” as such

claim has been previously construed by this Court in Eghnayem v. Boston Scientific Corp. No.

2:13-CV-07965, 2014 WL 5460605, at *2 (S.D.W. Va. Oct. 27, 2014). Plaintiff therefore does

not oppose the granting of summary judgment in favor of Defendant Ethicon on Count II.

          However, Plaintiff does intend to present evidence that Ethicon’s manufacturing process

and the raw materials used in the manufacture of the Prolene (TVT) product resulted in defects in

the products in a manner which supports Plaintiff’s negligence, failure to warn, and punitive

damages claims. This position is consistent with the Court’s prior rulings. See, e.g., Cisson, C.A.

No. 2:11-cv-00195, Dkt. No. 272 (Memorandum Opinion and Order, Bard Motion for Partial

Summary Judgment), at p. 8 (“Although this process is part of the manufacturing process of the

Avaulta products, it would fall within the category of a design defect and not a manufacturing

defect if the process, albeit faulty, were the same for all of these products…[T]he alleged


                                                 7
      Case 2:17-cv-03939 Document 39 Filed 10/17/18 Page 8 of 9 PageID #: 493



inadequate pore size and use of improper polypropylene material in the Avaulta products is a

design issue.”). By not contesting Ethicon’s Motion as to “manufacturing defect,” Plaintiff does

not agree to waive the right to present evidence relating to Ethicon’s manufacturing process and

raw materials used.

VI.     Plaintiff does not Oppose a Grant of Summary Judgment on her Warranty Based
        Claims.
        Based on the evidence adduced in this case, Plaintiff does not oppose the granting of

summary judgment in favor of Defendant on her “warranty claims” contained in Counts XI and

XII of her Short Form Complaint.

VII.    Consumer Protection Claim (Count XIII)

        Plaintiff does not intend to pursue a separate “consumer protection claim.” Plaintiff

therefore does not oppose the granting of summary judgment in favor of Defendant Ethicon on

Count XIII.

        However, to the extent Plaintiff seeks damages under California’s Unfair Competition Law

(“UCL”), Plaintiff does intend to present evidence of the injuries she sustained by Ethicon’s stance

on rushing the Prolene product to market to gain a competitive advantage over other

manufacturers. Plaintiff will also show that this misconduct is widespread. These and many

additional facts will be shown in support of Plaintiff’s Punitive Damages Claim (Count XVII),

which Defendant does not seek summary judgment on.

VIII. Unjust Enrichment Claim (Count XV)

        Based on the evidence adduced in this case and California law, Plaintiff does not oppose

the granting of summary judgment in favor of Defendant Ethicon on Count XV.



                                                 8
      Case 2:17-cv-03939 Document 39 Filed 10/17/18 Page 9 of 9 PageID #: 494



IX.     Conclusion

        WHEREFORE, for the reasons stated above, Plaintiff Veronica Messersmith respectfully

requests this Court deny in part Defendant Ethicon’s Motion for Partial Summary Judgment.

                                                    Dated: October 17, 2018.


                                                    RESPECTFULLY SUBMITTED,

                                                    FLINT LAW FIRM, LLC

                                                   /s/ Jacob A. Flint
                                                   Jacob A. Flint, IL Bar No. 6299777
                                                   Andrew J. Feldman, IL Bar No. 6292797
                                                   Flint Law Firm, LLC
                                                   222 E. Park St., Suite 500
                                                   Edwardsville, IL 62025
                                                   Phone: 618-288-4777
                                                   Fax: 618-288-2864
                                                   jflint@flintlaw.com
                                                   afeldman@flintlaw.com
                                                   Attorneys for Plaintiffs


                                   CERTIFICATE OF SERVICE

        I hereby certify that on October 17, 2018, I electronically filed the foregoing document

with the Clerk of the Court using the CM/ECF system which will send notification of such filing

to the CM/ECF participants registered to receive service in this MDL.



                                                    By:    /s/ Jacob A. Flint
                                                           Attorney for Plaintiff




                                               9
